DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/03/2020 and 03/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0156541 to Sohn.
With respect to claim 1, Sohn a cooling system comprising: 
a container 150 having a first wall and a second wall intersecting the first wall, the first wall forming a floor surface; 
a housing accommodated in the container 150 and comprising a plurality of connecting members 113 and 114 (racks) placed in a row in a first direction being away from the floor surface; 
a plurality of modules 110 that generates heat, and is supported by the corresponding connecting members 113 and 114 (racks) and placed in a row in a second direction, the second direction intersecting the first direction and being along the second wall; and 
an opening 131 through which air for cooling the modules 110 flows into the container 150, wherein 
one of spacing between the housing and the second wall and spacing between the housing and an opposite side relative to the second wall serves as an injection passage of the air that extends along the second wall, and 
the other of the spacing between the housing and the second wall and the spacing between the housing and the opposite side relative to the second wall serves as a discharge passage of the air that extends along the second wall, 
the housing is provided with an intermediate passage that faces the plurality of modules 110 and extends between the injection passage and the discharge passage, and 
the opening is juxtaposed to the injection passage in the second direction, and extends between at least both ends of the housing in the first direction as viewed in the second direction (Sohn: Sections [0042]-[0044]; Figs. 1-4). 


    PNG
    media_image1.png
    360
    566
    media_image1.png
    Greyscale


With respect to claim 4, Sohn a cooling system comprising: 
a container 150 having a first wall and a second wall intersecting the first wall, the first wall forming a floor surface; 
a housing accommodated in the container 150 and comprising a plurality of connecting members 113 and 114 (racks) placed in a row in a first direction being away from the floor surface; 
a plurality of modules 110 that generates heat, and is supported by the corresponding connecting members 113 and 114 (racks) and placed in a row in a second direction, the second direction intersecting the first direction and being along the second wall; and 
an opening 131 through which air for cooling the modules 110 flows into the container 150, wherein 
one of spacing between the housing and the second wall and spacing between the housing and an opposite side relative to the second wall serves as an injection passage of the air that extends along the second wall, and 
the other of the spacing between the housing and the second wall and the spacing between the housing and the opposite side relative to the second wall serves as a discharge passage of the air that extends along the second wall, 
the housing is provided with an intermediate passage that faces the plurality of modules 110 and extends between the injection passage and the discharge passage, and
the injection passage is provided with a plurality of guide plates 120a and 120b that is placed in a row with intervals in the second direction to guide, toward the housing, the air having flowed from the opening (Sohn: Sections [0032] and [0042]-[0044]; Figs. 1-4).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0156541 to Sohn in view of US Patent Application Publication 2002/0179552 to Marraffa.
With respect to claim 2, Sohn does not specifically teach the cooling system, wherein the housing includes at least one of: a first projection that projects from the housing into the injection passage and extends in the second direction, and a second projection that projects from the housing into the injection passage and extends in the first direction. 
However, Marraffa teach a battery rack assembly 10 comprising shelves 18 (a first projection) that project from the battery rack assembly (the housing) outward and extend in horizontal direction (the second direction), and end frames 12 and 14 (a second projection) that project from the battery rack assembly (the housing) outward and extend in vertical direction (the first direction) (Marraffa: Section [0041]; Fig. 2A).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Sohn with the above teaching from Marraffa with the motivation of having a means such the rack holds the battery modules securely in place.

With respect to claim 3, Sohn a cooling system comprising: 
a container 150 having a first wall and a second wall intersecting the first wall, the first wall forming a floor surface; 
a housing accommodated in the container 150 and comprising a plurality of connecting members 113 and 114 (racks) placed in a row in a first direction being away from the floor surface; 
a plurality of modules 110 that generates heat, and is supported by the corresponding connecting members 113 and 114 (racks) and placed in a row in a second direction, the second direction intersecting the first direction and being along the second wall; and 
an opening 131 through which air for cooling the modules 110 flows into the container 150, wherein 
one of spacing between the housing and the second wall and spacing between the housing and an opposite side relative to the second wall serves as an injection passage of the air that extends along the second wall, and 
the other of the spacing between the housing and the second wall and the spacing between the housing and the opposite side relative to the second wall serves as a discharge passage of the air that extends along the second wall, 
the housing is provided with an intermediate passage that faces the plurality of modules 110 and extends between the injection passage and the discharge passage (Sohn: Sections [0042]-[0044]; Figs. 1-4).

Sohn does not specifically teach the cooling system, wherein the housing includes at least one of: a first projection that projects from the housing into the injection passage and extends in the second direction, and a second projection that projects from the housing into the injection passage and extends in the first direction. 
However, Marraffa teach a battery rack assembly 10 comprising shelves 18 (a first projection) that project from the battery rack assembly (the housing) outward and extend in horizontal direction (the second direction), and end frames 12 and 14 (a second projection) that project from the battery rack assembly (the housing) outward and extend in vertical direction (the first direction) (Marraffa: Section [0041]; Fig. 2A).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Sohn with the above teaching from Marraffa with the motivation of having a means such the rack holds the battery modules securely in place.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        6/18/2022